UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4179


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WADE ANDREW ALBRIGHT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, Senior District
Judge. (3:15-cr-00088-MBS-1)


Submitted:   December 16, 2016            Decided:   January 5, 2017


Before WILKINSON, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kimberly H. Albro, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Beth Drake, Acting United States
Attorney, Stacey D. Haynes, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Wade Andrew Albright pled guilty, pursuant to a written

agreement,    to    being    a    felon   in    possession     of   a   firearm   and

ammunition, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2)

(2012).    Based on his three prior South Carolina convictions for

strong arm robbery and his prior South Carolina conviction for

manslaughter, the district court designated Albright an armed

career    criminal     and   sentenced         him   to   an   enhanced,    within-

Sentencing-Guidelines-range term of 188 months in prison.                         On

appeal, Albright challenges his armed career criminal status,

asserting that his prior strong arm robbery convictions are not

proper predicates following Johnson v. United States, 135 S. Ct.

2551 (2015).       We disagree.

     “We review de novo whether a prior conviction qualifies as an

ACCA violent felony.”            United States v. Doctor, __ F.3d __, __,

No. 15-4764, 2016 WL 6833343, at *1 (4th Cir. Nov. 21, 2016).                     In

Doctor, we held that a prior South Carolina conviction for strong

arm robbery properly qualifies as a predicate violent felony under

the force clause of the Armed Career Criminal Act (ACCA), 18 U.S.C.

§ 924(e) (2012).       Id. at *2-5.       We concluded that “South Carolina

has defined its common law robbery offense, whether committed by

means of violence or intimidation, to necessarily include as an

element the use, attempted use, or threatened use of physical force

against the person of another.”                Id. at *5 (internal quotation

                                          2
marks omitted).    Therefore, because Doctor forecloses Albright’s

strong-arm-robbery argument, we conclude that the district court

properly considered these offenses as ACCA predicates.

       Because Albright has the requisite three prior violent felony

convictions to warrant his armed career criminal designation, we

need    not   consider     Albright’s     remaining       ACCA    challenge.

Accordingly, we affirm the district court’s judgment.             We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before    this    court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                      3